
	

114 HR 4650 IH: Preserving Patient Access to Post-Acute Hospital Care Act of 2016
U.S. House of Representatives
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4650
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2016
			Mr. Buchanan (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for an extension of certain Medicare
			 long-term care hospital payment rules.
	
	
 1.Short titleThis Act may be cited as the Preserving Patient Access to Post-Acute Hospital Care Act of 2016. 2.Extension of certain LTCH Medicare payment rules (a)Payment for hospitals-Within-HospitalsParagraph (2)(C) of section 114(c) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by sections 3106(a) and 10312(a) of Public Law 111–148 and section 1206(b)(1)(A) of the Pathway for SGR Reform Act of 2013 (division B of Public Law 113–67), is amended by striking for a 9-year period and inserting and before October 1, 2018.
 (b)25-Percent patient threshold payment adjustmentSection 114(c)(1)(A) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by sections 3106(a) and 10312(a) of Public Law 111–148 and section 1206(b)(1)(B) of the Pathway for SGR Reform Act of 2013 (division B of Public Law 113–67), is amended by striking for a 9-year period and inserting and before October 1, 2018.
			
